  Case 18-30609         Doc 46       Filed 01/24/19 Entered 01/24/19 15:21:57                 Desc Main
                                       Document     Page 1 of 2
B 2100A (Form 2100A) (12/15)


                             UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF MASSACHUSETTS (SPRINGFIELD)

IN RE:                                                             Case No. 18-30609-EDK
                                                                   Chapter 13
Mario A. Gordon,
Debtor

                      TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. §1111 (a). Transferee
hereby gives evidence and notice pursuant to Rule 3001 (e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

U.S. Bank Trust National Association as Trustee             Federal National Mortgage Association
of Chalet Series III Trust                                  c/o Seterus, Inc.
Name of Transferee                                          Name of Transferor

Name and Address where notices to transferee                Court Claim # (if known): 4-1
should be sent:                                             Amount of Claim: $146,132.10
                                                            Date Claim Filed: 9/7/2018
c/o SN Servicing Corporation
323 5th Street
Eureka, CA 95501

Phone: _(800)603-0836_______________                        Phones: _____________________________
Last Four Digits of Acct. #: 9078                           Last Four Digits of Acct. #: 9750

Name and Address where transferee payments
should be sent (if different from above):


Phone: _____________________________
Last Four Digits of Acct. #: ________


I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/ Jason J. Giguere___________________                 Date: _January 24, 2019________________
         Transferee/Transferee’s Agent



Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both.
18 U.S.C. §§ 152 & 3571.
  Case 18-30609           Doc 46     Filed 01/24/19 Entered 01/24/19 15:21:57                  Desc Main
                                       Document     Page 2 of 2


                              UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MASSACHUSETTS (SPRINGFIELD)

IN RE:                                                             Case No. 18-30609-EDK
                                                                   Chapter 13
Mario A. Gordon,
Debtor

                                      CERTIFICATE OF SERVICE

        I, Jason J. Giguere, state that on January 24, 2019, I electronically filed the foregoing document with
the United States Bankruptcy Court for the District of District of Massachusetts on behalf of U.S. Bank Trust
National Association as Trustee of Chalet Series III Trust using the CM/ECF System. I served the
foregoing document on the following CM/ECF participants:

Carrie Naatz
Denise M. Pappalardo
Richard T. King

I certify that I have mailed by first class mail, postage prepaid, the documents electronically filed with the
Court on the following non CM/ECF participants:

Lelia Grant
26 Shady Brook Ln
Springfield, MA 01118

Mario A. Gordon
26 Shady Brook Ln
Springfield, MA 01118
                                                    Respectfully submitted,

                                                    U.S. Bank Trust National Association as
                                                    Trustee of Chalet Series III Trust,
                                                    By its attorney,

                                                    /s/ Jason J. Giguere
                                                    Jason J. Giguere, Esquire
                                                    BBO# 667662
                                                    Harmon Law Offices, P.C.
                                                    PO Box 610389
                                                    Newton Highlands, MA 02461
                                                    (617)558-0500
                                                    mabk@harmonlaw.com
Dated: January 24, 2019
